Citation Nr: 0302398	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  02-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gouty 
arthritis.  

(The issues of entitlement to service connection for 
osteomyelitis secondary to diabetes mellitus and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability will be 
the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from March 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  A November 1984 RO decision denied service connection for 
gouty arthritis.  

2.  Evidence received since the November 1984 RO decision is 
new, but does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, the November 
1984 RO decision is final and the claim of entitlement to 
service connection for gouty arthritis is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The changes to 38 C.F.R. § 3.156(a) (defining new 
and material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

The veteran and his representative have been provided with a 
statement of the case and letters, including a letter dated 
in March 2001, advising them of the evidence considered, 
governing legal criteria, including the VCAA and information 
relevant to the development of evidence, as well as the 
evidence necessary to establish entitlement to the requested 
benefit, and the reason for the denial.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

A November 1984 RO decision denied service connection for 
gouty arthritis.  The veteran was notified of that decision, 
and of his appellate rights, but he did not initiate an 
appeal and it became final.  In April 2001 the veteran 
submitted an application to reopen his claim of service 
connection for gouty arthritis.  

The evidence of record prior to the November 1984 RO decision 
includes service medical records and records of post service 
treatment.  Service medical records do not indicate any 
complaint, finding, or treatment for gout or arthritis of any 
kind.  An April 1981 VA treatment record reflects an 
assessment of gouty arthritis and a VA hospital record, 
relating to a period of hospitalization from August to 
November 1981, reflects diagnoses including gouty arthritis.  
The report of a January 1982 VA examination reflects 
diagnoses including gouty arthritis by record.  

All of the above evidence was of record at the time of the 
November 1984 RO decision denying service connection for 
gouty arthritis.  The veteran submitted an application to 
reopen his claim for service connection for gouty arthritis 
in April 2001.  

Evidence received subsequent to the November 1984 RO decision 
includes VA treatment records that continue to reflect that 
the veteran has gouty arthritis.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material' we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The additional evidence added to the record since the 
November 1984 RO decision continues to reflect that the 
veteran has gouty arthritis.  While these are new treatment 
records, this evidence, in substance, continues to reflect 
that which was of record prior to the November 1984 RO 
decision.  Neither does it bear directly and substantially 
upon the specific matter under consideration because it does 
not provide a more complete picture of any circumstances 
surrounding the origin of the veteran's currently manifested 
gouty arthritis.  

The new treatment records do not provide any additional 
information concerning the etiology for the currently 
manifested gouty arthritis.  Rather, this additional evidence 
continues to reflect that the veteran has gouty arthritis, as 
was reflected prior to the November 1984 RO decision.  Since 
this evidence does not provide a more complete picture of the 
circumstances surrounding the origin of any current gouty 
arthritis it is not material.  The veteran, as a lay person, 
is not qualified to offer a medical diagnosis or etiology, 
because he does not have such medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the additional evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's gouty arthritis, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, new and material evidence 
has not been submitted.  The November 1984 RO decision is 
final and the claim of entitlement to service connection for 
gouty arthritis is not reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for gouty arthritis is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

